COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                       (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                            FACSIMILE NO.
  JUSTICES                                                                                (210) 335-2762


                                              August 5, 2015


       Brenda Kinsler                                              Jaime Omar Garza
       Texas Department of Family and Protective                   Law Offices Of Jaime Omar
       Services                                                    Garza
       2401 Ridgepoint Drive                                       111 S. Seguin St.
       Austin, TX 78754                                            San Diego, TX 78384
       * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-15-00119-CV
              Trial Court Case Number:    DC-14-81
              Style:                      In the Interest of A child


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853